Citation Nr: 1740753	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-27 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1959 to April 1962.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The claims of entitlement to service connection for PTSD and depression/depressive disorder have been recharacterized as listed above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Boggs v. Peake, 520 F.3d. 1330, 1355 (2008).

In October 2013, the Board denied the issue of entitlement to service connection for PTSD and remanded the issue of entitlement to service connection for depression/depressive disorder.  

In April 2016, the Board vacated its October 2013 decision after finding that the Veteran was never afforded the Travel Board hearing he requested in November 2012.  The Board remanded the issues of entitlement to service connection for PTSD and depression/depressive disorder to afford the Veteran a hearing.  

The Veteran testified at a February 2017 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  However, a transcript is not of record. 

This appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at a February 2017 Travel Board hearing before the undersigned Veterans Law Judge.  However, a transcript is not of record.  In a March 2017 Correspondence, the Board informed the Veteran that it was unable to produce a complete transcript of the hearing due to audio malfunctions throughout his testimony.  The Board offered the Veteran another opportunity to testify at a new hearing, pursuant to 38 C.F.R. § 20.717.  In an April 2017 response, the Veteran, through his representative, elected to appear at a videoconference hearing.  To date, the Veteran has not been afforded his requested hearing and a withdrawal of his pending hearing request is not of record.  Therefore, remand is required to afford him the requested hearing.  See 38 C.F.R. § 3.103(c)(1).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket.  See 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing, as requested in the April 2017 response to the March 2017 Correspondence. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7252.  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b).

